Citation Nr: 0840307	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for acromioclavicular joint separation of the left 
shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot first metatarsal bone spur.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.

4.  Entitlement to increased evaluations for atopic 
dermatitis, initially evaluated as zero percent disabling 
from June 1, 2004 until March 6, 2006 and as 10 percent 
disabling beginning on March 7, 2006.  

5.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

6.  Entitlement to an initial compensable evaluation for 
costochondritis.

7.  Entitlement to an initial compensable evaluation for 
onychomycosis.


8.  Entitlement to an initial compensable evaluation for 
allergies with periodic sinusitis and residuals of macular 
lesions secondary to anti-allergy subcutaneous injuections.  

9.  Entitlement to an initial compensable evaluation for 
status post inguinal hernia repair with a residual scar.

10.  Entitlement to an initial compensable evaluation for 
status post umbilical hernia repair with a residual scar and 
status post abdominal infection with a residual scar from 
surgical drain.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The case has since been 
transferred to the Newark, New Jersey VARO.

The Board previously remanded this case in October 2007.   In 
a subsequent August 2008 rating decision, the RO increased 
the evaluation for the left shoulder disorder to 20 percent 
for the entire pendency of the appeal, increased the 
evaluation for the left foot disorder to 10 percent for the 
entire pendency of the appeal, and increased the evaluation 
for atopic dermatitis to 10 percent only as of March 7, 2006.  
For atopic dermatitis, both the prior zero percent evaluation 
and the current 10 percent evaluation remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disorder is 
not productive of limitation of motion of the arm to 25 
degrees from the side, ankylosis, or fibrous union of the 
humerus.

2.  The veteran's left foot first metatarsal bone spur, while 
encompassing pain and an exostosis of the left first toe, is 
less than moderately severe in degree.

3.  The veteran's chronic lumbar strain is not productive of 
disability commensurate to forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; there is 
also no evidence of ankylosis of the thoracolumbar spine or 
intervertebral disc syndrome.

4.  For the entire pendency of this appeal beginning on June 
1, 2004, the evidence of record indicates that the veteran's 
atopic dermatitis has affected at least five, but less than 
twenty, percent of the body.  

5.  The veteran's bilateral pes planus is no more than mild 
in degree, with no evidence of the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achillis, or pain on manipulation or use of the feet.


6.  The veteran's costochondritis has been noted to be 
essentially resolved and is accordingly no more than slightly 
disabling.  

7.  The veteran's onychomycosis involves only the first, 
second, fourth, and fifth toenails bilaterally, rather than 
five percent or more of the body, and has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs since service.

8.  The veteran's service-connected disability encompassing 
allergies with periodic sinusitis and residuals of macular 
lesions secondary to anti-allergy subcutaneous injections is 
not productive of either one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; or 
either polyps or greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.

9.  The veteran's status post inguinal hernia repair with a 
residual scar is not productive of active inguinal hernia 
symptomatology or an unstable or painful residual superficial 
scar.

10.  The veteran's status post umbilical hernia repair with a 
residual scar and status post abdominal infection with a 
residual scar from surgical drain is not productive of active 
inguinal hernia symptomatology or unstable or painful 
residual superficial scarring.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for acromioclavicular joint separation of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 
(2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left foot first metatarsal bone spur have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5279 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for chronic lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2008).

4.  The criteria for an initial 10 percent evaluation for 
atopic dermatitis for the period from June 1, 2004 until 
March 6, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Code 7806 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for atopic dermatitis for the period beginning on March 7, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2008).

6.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2008).

7.  The criteria for an initial compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.56, 4.73, Diagnostic Code 
5321 (2008).

8.  The criteria for an initial compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2008).

9.  The criteria for an initial compensable evaluation for 
allergies with periodic sinusitis and residuals of macular 
lesions secondary to anti-allergy subcutaneous injections 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.97, Diagnostic Codes 6510 and 6522 (2008).  

10.  The criteria for an initial compensable evaluation for 
status post inguinal hernia repair with a residual scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.114 
(Diagnostic Code 7338), 4.118 (Diagnostic Codes 7803-7805) 
(2008).

11.  The criteria for an initial compensable evaluation for 
status post umbilical hernia repair with a residual scar and 
status post abdominal infection with a residual scar from 
surgical drain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.114 (Diagnostic Code 7339), 4.118 
(Diagnostic Codes 7803-7805) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

II.  Acromioclavicular joint separation of the left shoulder

At present, a 20 percent evaluation is assigned for the 
veteran's left shoulder disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  The Board will consider the veteran's 
left shoulder disorder under the criteria for a minor 
extremity because the veteran is right-handed, as documented 
in a March 2006 pre-discharge VA examination.  See 38 C.F.R. 
§ 4.69.

As the 20 percent evaluation under Diagnostic Code 5203 is 
the maximum available for impairment of the clavicle or 
scapula, the Board has considered the other diagnostic codes 
for rating shoulder disorders.

Under Diagnostic Code 5200, a 20 percent evaluation is 
assigned for favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 40 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level.  A 30 
percent evaluation contemplates limitation of motion of the 
arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in cases of 
malunion with either moderate or marked deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with either infrequent episodes and guarding of 
movement only at the shoulder level, or frequent episodes and 
guarding of all arm movements.  A 40 percent evaluation is 
assigned in cases of fibrous union of the humerus.  A 50 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  A 70 percent evaluation is warranted 
for loss of the head of the humerus (flail shoulder).

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of 
the shoulder encompasses forward elevation (flexion) and 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.

In June 2003, the veteran underwent a pre-discharge VA 
examination at a private facility.  During this examination, 
he reported left shoulder pain with activity.  The 
examination revealed prominence of the superior aspect of the 
left acromion, with no heat, redness, swelling, effusion, or 
drainage at the left shoulder.  There was no tenderness to 
palpation of the left shoulder joint, the left clavicle, or 
the left scapula and associated muscles.  There was mild 
laxity at the left acromioclavicular (AC) joint.  The 
examination revealed "normal" range of motion without 
restriction of pain.  The veteran noted the development of 
mild subjective pain at 120 degrees of abduction, which 
continued to 180 degrees, whereupon moderate subjective pain 
developed.  He denied any subjective pain with all other 
movements of the left shoulder joint.  Range of motion 
findings included flexion and abduction to 180 degrees, and 
external and internal rotation to 90 degrees.  The range of 
motion was not affected by pain, weakness, instability, 
fatigue, a lack of endurance, or incoordination.  The 
examiner was unable to state whether there was any limitation 
of motion of the shoulder during repetitive use or during 
flare-ups as the joint was "not being examined at such 
times."  X-rays were noted to reveal post-traumatic 
degenerative changes at the left shoulder.  The diagnosis was 
status post Grade III AC joint separation with residual post-
traumatic changes by x-rays, residual laxity at the AC joint, 
and residual pain.  

During his March 2006 VA orthopedic examination, the veteran 
reported intermittent aching pain in the left shoulder area, 
aggravated by heavy lifting or sleeping on the left side and 
of an average of 8/10 in pain intensity.  The examination 
revealed bony prominence at the left AC joint, with no 
tenderness to palpation.  Left shoulder range of motion 
included forward flexion from zero to 160 degrees and 
abduction from zero to 120 degrees, each with mild discomfort 
at the end of motion.  Following five repetitive shoulder 
range of motion exercises, no pain was elicited, and the 
range of motion remained the same.  There was no tenderness 
to palpation over the subacromial bursa.  Impingement and 
empty can signs were negative, and there was good rotator 
cuff strength.  The pertinent impression was chronic left 
shoulder pain, type IV AC sprain.  X-rays revealed acromial-
clavicular separation of the left side.

Based on the above examination results, the Board finds no 
basis for an initial evaluation in excess of 20 percent for 
the veteran's left shoulder disorder.  The Board is aware 
that the March 2006 examination revealed abduction limited to 
120 degrees, with some mild discomfort at the end of motion.  
Even taking into account the veteran's complaints of pain and 
objective evidence of discomfort, in view of DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 
4.45, these findings are in no way commensurate to limitation 
of motion of the arm to 25 degrees from the side, as would 
warrant a higher evaluation under Diagnostic Code 5201.  This 
is particularly true given the veteran's range of flexion and 
the absence of pain upon repetitive motion.  In the absence 
of evidence of ankylosis or fibrous union of the humerus, 
there is similarly no basis for a higher evaluation under, 
respectively, Diagnostic Codes 5200 and 5202.  

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for acromioclavicular joint 
separation of the left shoulder, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Left foot first metatarsal bone spur

The RO has evaluated the veteran's left foot first metatarsal 
bone spur at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 by analogy.  38 C.F.R. §§ 4.20, 4.27.  
Under this section, a maximum 10 percent evaluation is 
assigned for anterior metatarsalgia (Morton's disease), 
unilateral or bilateral.  

A higher evaluation of 20 percent is warranted only under 
separate code sections.  Specifically, there would need to be 
evidence of unilateral claw foot (pes cavus), with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (Diagnostic Code 5278); 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283); or a moderately 
severe foot injury (Diagnostic Code 5284).  

In the present case, there are no medical findings equating 
to the criteria for a higher evaluation.  The VA examination 
reports from June 2003 and March 2006 clearly indicate that 
the spurring affects only the first metatarsal bone.  The 
June 2003 examination revealed no valgus deviation of the 
first toes, with movement not compromised, and a non-mobile 
and firm mass (1 centimeter) of the dorsal aspect of the left 
foot that was tender to palpation.  The March 2006 VA foot 
examination report indicates that the veteran reported "8+" 
pain when wearing a tight shoe.  The examination revealed 
zero degrees of dorsiflexion of the first metatarsophalangeal 
joint, described as "very rigid," as well as a palpable 
dorsal exostosis affecting the left foot.  There is, however, 
no indication of further involvement of the left foot and, 
taking into account the veteran's pain complaints, no 
suggestion of a moderately severe foot injury or the type of 
disability contemplated by Diagnostic Codes 5278 and 5283.  
See DeLuca v. Brown, supra.

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for a left foot first metatarsal bone 
spur, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

IV.  Chronic lumbar strain

The veteran's chronic lumbar strain has been evaluated at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The Board is aware that the veteran's claim was 
received in May 2003, at a time when he was still on active 
duty, and that a different set of diagnostic criteria for 
evaluating most spine disorders was in effect at that time, 
through September 25, 2003.  Given that the grant of service 
connection was effectuated of June 1, 2004 (e.g., immediately 
following separation from service) and the fact that the 
veteran has not contested that effective date, however, the 
Board will apply only the current criteria for evaluating 
spine disorders.  See 38 U.S.C.A. § 5304; 38 C.F.R. § 
3.700(a)(1).

Under the formula encompassing Diagnostic Code 5237, a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates 
that normal range of motion of the thoracolumbar spine 
encompasses flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

The veteran's June 2003 pre-discharge VA examination report 
indicates complaints of low back pain about twice a week, 
lasting for 30 minutes, but the veteran denied radiation of 
pain or numbness or tingling sensations at the buttocks or 
lower extremities.  The examination was negative for 
lumbosacral spine tenderness, spasm, muscle atrophy, or 
radiation pain.  Range of motion testing revealed full range 
of motion at all motions, with flexion to 95 degrees, 
extension and bilateral rotation to 35 degrees, and bilateral 
lateral flexion to 40 degrees.  There was pain beginning at 
60 degrees of flexion and at full range of motion of lateral 
flexion and rotation.  This motion was not affected by pain, 
weakness, lack of endurance or incoordination.  The examiner 
was not able to state whether there was limitation of range 
of motion during repetitive use or during flare-ups, as the 
veteran's lumbar spine was not being examined at such times.  
The diagnosis was chronic lumbar strain.  X-rays from the 
same month were noted to be normal.  

During his March 2006 VA orthopedic examination, the veteran 
reported intermittent aching low back pain of 7/10 to 8/10 
intensity.  He denied radiating pain, weakness, or numbness 
in the lower extremities.  The examination revealed forward 
flexion to 75 degrees, extension to 20 degrees, and bilateral 
lateral bending to 15 degrees, each with pain at the end of 
motion; and bilateral rotation to 20 degrees, without pain.  
Following five repetitions, the pain remained the same.  
There was no evidence of fatigue, weakness, or lack of 
endurance, but there was tenderness to palpation over 
bilateral paraspinals.  X-rays were negative for 
abnormalities.  The pertinent impression was chronic 
mechanical low back pain.

Based on the above findings, there is no basis for an 
increased evaluation under the current formula for evaluating 
thoracolumbar spine disorders.  The veteran has limitation of 
several motions, with pain starting at 60 to 75 degrees of 
flexion and pain also at the extremes of extension and 
lateral flexion.  Even taking into account such pain, 
however, the disability picture in this case is not 
commensurate to forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Rather, the veteran's forward 
flexion pain begins only at 60 degrees, and his March 2006 VA 
examination revealed pain-free motions combining to over 120 
degrees.  See DeLuca v. Brown, supra.  There is also no 
evidence of ankylosis.

In the absence of intervertebral disc findings upon 
radiological studies in this case, Diagnostic Code 5243, 
concerning intervertebral disc syndrome, is not applicable.  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for chronic lumbar strain, and the 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

V.  Atopic dermatitis and Onychomycosis

The veteran's atopic dermatitis has been evaluated in two 
stages under 38 C.F.R. § 4.118, Diagnostic Code 7806, with a 
zero percent evaluation assigned from June 1, 2004 until 
March 6, 2006 and a 10 percent evaluation beginning on March 
7, 2006.  See Fenderson v. West, supra.  The veteran's 
onychomycosis has been evaluated by the RO under 38 C.F.R. § 
4.118, Diagnostic Codes 7806 and 7813.  

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  In this regard, the Board notes that as of 
October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that 
the revised provisions are applicable only to claims received 
on or after October 23, 2008.  Accordingly, these revisions 
do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 
23. 2008).  Rather, the veteran's claim will be considered 
solely under the criteria effective as of the date of the 
claim.

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801-7804); or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  
As noted below, this disability does not involve the head, 
face, or neck or involve scars.  Rather, consideration under 
Diagnostic Code 7806 is warranted.  

The veteran's June 2003 pre-discharge VA examination revealed 
a number of scaly, erythematous, non-draining macular-papular 
lesions at the left elbow measuring two centimeters (cm.) by 
2 cm. and at the right side of the posterior chest measuring 
5 cm. by 4 cm.  Also, there were multiple dark irregular 
papular lesions at the extensor surface of the arms of 
varying size (0.2 to 0.5 cm.) secondary to anti-allergy 
injections.  The diagnosis was atopic dermatitis. As for the 
onychomycosis, this examination report indicates that the 
veteran reported being treated with Sporanox for two months, 
with the examination showing the left 4th and 5th toenails to 
be brittle in texture and yellow in color.

During his March 7, 2006 VA scars examination, the veteran 
reported using Selsun Blue shampoo for his rash, in addition 
to a topical antifungal cream.  The examination revealed a 
circular lesion on the right elbow measuring approximately 2 
cm. in diameter; it was scaly and very hyperpigmented 
compared to the remaining skin.  On the back of the neck, 
there was a lesion of hyperpigmentation, measuring 
approximately two inches in diameter and not unstable or 
homogenous with the remaining skin.  On the anterior chest, 
no lesions were seen at the present time.  The total surface 
area affected by these lesions was approximately less than 10 
percent.  The pertinent diagnosis was a rash over the right 
elbow and the posterior back of the neck, as well secondary 
hyperpigmentation presumed to be atopic dermatitis.

As for the onychomycosis, the March 2006 VA feet examination 
report contains a fuller history of treatment for the 
veteran's disability than that contained in the June 2003 
report.  The veteran noted that he had three different types 
of treatment, starting out with Sporanox, without 
improvement.  Next, while at Fort Jackson, he was treated 
with Lamasil, again with no improvement.  He reported being 
taken off both medications.  Finally, the veteran was noted 
to have been given topical antifungals that did not help 
clear up the infection.  Rather, the infection reportedly now 
affected the first, second, fourth, and fifth toenails of 
both feet.  The veteran also noted using powders for his 
feet, but no other types of medication.  The examination 
confirmed nail changes affecting the first, second, fourth, 
and fifth toenails of both feet.  The toenails were 
thickened, elongated, and discolored.  There was no loss of 
any toenails.  

The veteran was further treated at a VA facility for chronic 
dermatitis of the elbow and back between April and August of 
2006, but the corresponding treatment records do not specify 
the extent of the body, or exposed areas of the body, covered 
by this disorder in percentage terms.

In reviewing the above evidence, the Board finds that the 
March 2006 VA examination revealed atopic dermatitis with 
measurements entirely consistent with the criteria for a 10 
percent evaluation, with no indication of 20 to 40 percent of 
the entire body or exposed areas affected or systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
There is accordingly no basis for a current evaluation in 
excess of 10 percent.

What is less certain from the record, however, is whether the 
findings from the June 2003 examination (e.g., the findings 
prior to March 7, 2006) also met the criteria for a 10 
percent evaluation.  The examiner who conducted that earlier 
examination did not provide an opinion as to the extent of 
the body, or exposed areas of the body, affected by atopic 
dermatitis.  This examiner did, however, mention several 
disparate areas affected by atopic dermatitis that appear 
commensurate with the specific areas of coverage described in 
the March 2006 examination report.  Consequently, the Board 
finds that it is at least as likely as not that, prior to 
March 7, 2006, the rash affected at least five percent, but 
less than 20 percent, of the entire body.  See 38 C.F.R. 
§ 4.3.  For that reason, the Board finds that the 10 percent 
evaluation should be effectuated for the entire pendency of 
this appeal beginning in June 2004.

The Board also notes that the single lesion noted on the back 
of the neck in March 2006 does not meet the criteria for an 
increased (30 percent) evaluation in and of itself under 
Diagnostic Code 7800.  There is no indication of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or two or three characteristics of disfigurement 
(which include (1) a scar of five or more inches (13 or more 
cm.) in length; (2) a scar of at least one-quarter inch (0.6 
cm.) wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.)).

Overall, in determining that a 10 percent initial evaluation 
for atopic dermatitis is warranted for the entire pendency of 
this appeal, the Board's disposition represents a grant for 
the period from June 1, 2004 until March 6, 2006 and a denial 
for the period beginning on March 7, 2006.  38 C.F.R. § 4.7.

As for the onycomycosis, while the veteran reported a history 
of taking Sporanox and Lamisil during his June 2007 hearing, 
he indicated that he had been taken off both medications 
because of concerns about possible liver damage.

Based on the above evidence, the Board finds that an initial 
compensable evaluation for onycomycosis is not warranted in 
this case.  The veteran has reported being prescribed 
Sporanex and Lamasil during service, but these medications 
were discontinued.  There is no indication of any 
medications, other than topical antifungals or powders, used 
during the pendency of this appeal.  Moreover, there is no 
suggestion that this disorder affects at least five percent 
of the body, as opposed to the noted toenails.  Overall, the 
evidence does not support an initial compensable evaluation 
for onychomycosis, and the claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

VI.  Bilateral pes planus

The veteran's bilateral pes planus has been evaluated at the 
zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Under this section, a zero percent evaluation is warranted 
for mild pes planus, with symptoms relieved by a built-up 
shoe or arch support.  A 10 percent evaluation is warranted 
in moderate cases, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
evaluation is assigned in severe cases, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is in order in pronounced cases, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

During the veteran's June 2003 pre-discharge VA examination, 
he reported fallen arches of the feet, use of inserts, pain, 
swelling, and fatigue.  The examination revealed mild 
calluses of the feet to indicate unusual pressure points, 
with movement not compromised.  The diagnosis was bilateral 
pes planus.  X-rays from the same date revealed a mild flat 
foot deformity bilaterally.

The veteran reported during his March 2006 VA feet 
examination that he did not do any prolonged walking because 
of pain.  The examiner noted that the veteran wore shoes with 
a high lace pattern, and there was no abnormal wear on the 
shoes.  Upon examination, the feet were noted to be flat with 
sitting.  During stance, the veteran's heels showed a varus 
deformity of two degrees, with no bowing in the Achilles 
tendon.  The dorsal arch height was high on the left foot.  
The medial longitudinal arch in standing was also still flat.  
The veteran's feet pronated during the gait cycle; there was 
no pain in the gait cycle, and the gait was described as 
"very unremarkable."  

In reviewing the above evidence, the Board is aware of 
several findings of the feet, including mild calluses and a 
heel varus deformity of two degrees.  At the same time, there 
is no indication of pain with walking and no compromise of 
movement or gait.  See DeLuca v. Brown, supra.  There is also 
no suggestion of weight-bearing line over or medial to the 
great toe, or inward bowing of the tendo Achillis.  

For all of these reasons, the Board finds that the veteran's 
bilateral pes planus is more aptly described as mild rather 
than moderate in degree, and, accordingly, the zero percent 
initial evaluation under Diagnostic Code 5276 remains 
warranted.  

Overall, the evidence does not support an initial compensable 
evaluation for bilateral pes planus, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

VII.  Costochondritis

The RO has assigned a zero percent evaluation for 
costochondritis by analogy under 38 C.F.R. § 4.73, Diagnostic 
Code 5321.  38 C.F.R. §§ 4.20, 4.27.  This section concerns 
Muscle Group XXI (thoracic muscle group), with the function 
of respiration.  Under this section, a zero percent 
evaluation is assigned for slight disability.  In moderate 
cases, a 10 percent evaluation is warranted.  A 20 percent 
evaluation is in order for severe or moderately severe cases.

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  Objective findings 
include a minimal scar; no evidence of a fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

In the present case, the Board finds no evidence of 
costochondritis that is more than slight in degree.  The June 
2003 pre-discharge VA examination revealed a normal chest, 
with full inspiration and expiration.  The anterior chest was 
not tender to palpation, and there was no use of accessory 
muscles of respiration.  There was a palpable mass, 
approximately 0.5 cm., proximal to the left sternal border 
where the left 6th rib joins the sternum.  The mass was non-
mobile and mildly tender to palpation.  X-rays of the left 
ribs were normal.  Similarly, the March 2006 VA orthopedic 
examination addressed the anterior chest wall, but the 
examiner found no tenderness to palpation over the left 
costochondral junction, gross deformity, swelling, or 
erythema.  The pertinent impression was left costochondritis, 
"resolved now."  Absent any indication of a disability that 
is more than slight in degree, there is no basis for an 
initial compensable evaluation under Diagnostic Code 5321.

Overall, the evidence does not support an initial compensable 
evaluation for costochondritis, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

VIII.  Allergies with periodic sinusitis and residuals of 
macular lesions secondary to anti-allergy subcutaneous 
injuections

The veteran's disorder has been evaluated at the zero percent 
rate under 38 C.F.R. § 4.97, Diagnostic Codes 6510 and 6522.

Under Diagnostic Code 6510, concerning chronic pansinusitis, 
sinusitis detected by x-ray only warrants a zero percent 
evaluation.  

A 10 percent evaluation is assigned in cases of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 50 percent evaluation is in order in cases following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Also, under this section, an "incapacitating episode of 
sinusitis" means one that requires bed rest and treatment by 
a physician.

Diagnostic Code 6522 concerns allergic or vasomotor rhinitis.  
Under this section, a disability without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, warrants a minimum 
10 percent evaluation.  In cases of polyps, a 30 percent 
evaluation is assigned.

In considering the above criteria, the Board is aware that 
the veteran is separately service connected for migraine 
headaches, the 10 percent evaluation for which is not at 
issue on appeal presently.

The veteran described receiving anti-allergy injections twice 
a week during his June 2003 pre-discharge VA examination.  He 
also reported stuffiness of the nose, tearing of the eyes, 
pain at the cheeks and forehead, and receiving antibiotics 
twice per year.  An examination of the eyes revealed the 
external eyes to be normal, with bilateral allergic shiners 
and no other abnormalities.  A nose examination showed no 
exudate or drainage, with good air movement at each nostril 
and without restriction at the time of the examination.  With 
the oral cavity and throat, no erythema or exudate was noted.  
The mucus membranes were moist and non-icteric.  There was no 
post-nasal drip at the time of the examination.  X-rays of 
the sinuses were normal.

In March 2006, the veteran's claimed disability was addressed 
by a VA ear disease examination.  This examination revealed a 
normal external nose and normal superior, middle, and 
inferior turbinates.  There was no tenderness over the 
maxillary sinuses, and the larynx and pharynx were normal.  
X-rays of the nasal sinuses were normal.  However, the 
veteran had a deviation of the nasal septum to the right 
posteriorly, with obstruction of more than 50 percent of the 
nasal airway and a positive allergic history.  The diagnoses 
were allergic rhinitis by history; deviation of the nasal 
septum, with obstruction of the nasal airway; and no active 
ear, laryngeal, pharyngeal, or nasal sinus disease.  

The veteran was further treated at a VA facility for allergic 
rhinitis in August 2006.  At that time, an examination 
revealed the nasal mucosa to be erythematous, with no 
secretion.  There was no nasal septal deviation or 
perforation, and no nasal polyps were present.  The oral 
mucosa was moist, and the pharynx was clear, with no 
exudates.  

Given the above evidence, the Board finds no basis for an 
initial compensable evaluation.  In terms of sinusitis 
(Diagnostic Code 6510), there is no evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by pain and purulent discharge or 
crusting.  As noted above, the veteran's migraine headaches 
have been evaluated separately and are not among the issues 
on appeal.  In terms of Diagnostic Code 6522, the Board is 
aware that the veteran has obstruction of more than 50 
percent of the nasal airway on the right.  However, the 
criteria for a 10 percent evaluation under this section 
contemplate either greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  Neither has been shown in this case, and there is also 
no evidence of polyps.

Overall, the evidence does not support an initial compensable 
evaluation for allergies with periodic sinusitis and 
residuals of macular lesions secondary to anti-allergy 
subcutaneous injuections, and the claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

IX.  Status post inguinal hernia repair with a residual scar 
and post umbilical hernia repair with a residual scar and 
status post abdominal infection with a residual scar from 
surgical drain

The RO has evaluated the veteran's status post inguinal 
hernia repair with a residual scar at the zero percent rate 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 and 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, and has evaluated the 
veteran's status post umbilical hernia repair with a residual 
scar and status post abdominal infection with a residual scar 
from surgical drain at the zero percent rate under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339 and 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Diagnostic Code 7338 concerns an inguinal hernia.  Under this 
section, a zero percent evaluation is warranted for an 
inguinal hernia not operated, but remediable; or small, 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation contemplates a postoperative recurrent hernia, 
readily reducible and well-supported by a truss or belt.  A 
30 percent evaluation is in order for a small, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not 
well supported by truss or not readily reducible.  A 60 
percent evaluation is assigned for a large postoperative and 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  10 percent is added for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.

The 2008 version of 38 C.F.R. § 4.118 lists several criteria 
for evaluating scars.  As the revised provisions enacted as 
of October 23, 2008 are applicable only to claims received on 
or after October 23, 2008, they do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial scars that are 
unstable.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Under Diagnostic Code 
7804, a maximum evaluation of 10 percent is warranted in 
cases of superficial scars that are painful on examination.  
Under Diagnostic Code 7805, other scars may be evaluated on 
the basis of limitation of function of the affected part.

Diagnostic Code 7339 concerns postoperative ventral hernias.  
Under this section, a zero percent evaluation is warranted 
for wounds, postoperative, healed, no disability, with a belt 
not indicated.  A 20 percent evaluation contemplates a small 
hernia, not well supported by belt under ordinary conditions, 
or a healed ventral hernia or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is in order for a 
large hernia, not well supported by belt under ordinary 
conditions.  A 100 percent evaluation is warranted for a 
massive and persistent hernia, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.

During his June 2003 pre-discharge VA examination, the 
veteran noted a well-healed, non-surgical scar at the left 
inguinal area and denied any pain at that area or discomfort 
with activities.  He also noted a well-healed, non-tender, 
and non-draining surgical scar in the region of in-service 
umbilical hernia surgery.  

The examination revealed no inguinal hernia bilaterally, with 
no masses or tenderness of the testes.  There was a well-
healed, non-tender, non-draining surgical scar at the left 
inguinal area.  The examination of the abdomen revealed it to 
be non-tender, with no other abnormalities.  There was a 
well-healed surgical scar at the distal aspect of the 
umbilicus and two well-healed surgical scars at the right 
lower quadrant.  There was no evidence of muscle herniation 
at the sites of the scars.  The pertinent diagnoses were 
status post inguinal hernia with surgical repair and with a 
residual well-healed scar; status post umbilical hernia with 
surgical repair, with a residual well-healed scar; and status 
post abdominal infection by history, with a residual well-
healed scar from surgical drain.  

The veteran described occasional pain on heavy lifting at the 
site of his umbilical hernia surgery during a March 2006 VA 
scars examination.  The examination revealed three distinct 
abdominal scars, two of which were superimposed one upon the 
other.  The examiner described a scar on the left lower 
quadrant, approximately 1.5 inches long and 1 cm in diameter.  
This scar was hyperpigmented but not indurated, unstable, or 
resulting in limitation of movement.  There was a .75 cm scar 
superimposed, which corresponded to the scar for incision and 
drainage.  There was also a circular 2 cm induration below 
these scars, also corresponding to incision and drainage.  
Just above the symphysis pubis, there was another 1.5 inch 
scar, also hyperpigmented but not indurated, unstable, or 
resulting in limitation of movement.  


During his June 2007 hearing, the veteran indicated that one 
of his scars "scratches and itches periodically," but he 
was not clear as to the precise location of the scar.

Given the examination findings, there is no basis for an 
initial compensable evaluation under either Diagnostic Code 
7338 or Diagnostic Code 7339 or the codes for evaluating 
scars.  

First, there is no indication of a recurrent inguinal hernia, 
and no pain or other symptomatology as a consequence.  
Second, the scarring of this region has also been shown 
objectively to not be painful or unstable and to not result 
in any limitation of movement.  In the absence of a recurrent 
inguinal hernia or a scar that is painful, unstable, or 
resulting in limitation of function of an affected part, 
there exists no basis for an initial compensable evaluation 
for this disability. 

As for the post umbilical hernia repair, there is no 
indication of an umbilical hernia that is not well supported 
by belt under ordinary conditions, or a healed ventral hernia 
or postoperative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  Second, the scarring 
of this region, while slightly superficial, has also been 
shown to not be objectively painful or unstable and to not 
result in any limitation of movement.  In the absence of 
current umbilical hernia symptomatology or a scar that is 
painful, unstable, or resulting in limitation of function of 
an affected part, there exists no basis for an initial 
compensable evaluation. 

Overall, the evidence does not support an initial compensable 
evaluation for status post inguinal hernia repair with a 
residual scar or for post umbilical hernia repair with a 
residual scar and status post abdominal infection with a 
residual scar from surgical drain, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

X. Extraschedular Rating

Finally, the veteran has submitted no evidence showing that 
any of the disabilities at issue in this appeal has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, during his June 2007 hearing, the veteran indicated 
that his costochondritis disability "does not affect me like 
stop me from really doing my job."  There is also no 
indication that this disorder has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

XII.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a June 2006 letter, issued prior to 
readjudication in a Supplemental Statement of the Case in 
August 2008.  In March 2006, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Moreover, as this case concerns initial evaluations and comes 
before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claims.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and recent VA 
treatment records have been obtained.  Also, he was afforded 
a pre-discharge VA examination in June 2003 and further VA 
examinations in March 2006.  Additionally, in an August 2008 
response to the August 2008 Supplemental Statement of the 
Case, he confirmed that he had no other information or 
evidence to submit and that he wanted his case to be returned 
to the Board.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for acromioclavicular joint separation of the left shoulder 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left foot first metatarsal bone spur is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar strain is denied.

Entitlement to an initial 10 percent evaluation for atopic 
dermatitis for the period from June 1, 2004 until March 6, 
2006 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis for the period beginning on March 7, 2006 
is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.

Entitlement to an initial compensable evaluation for 
costochondritis is denied.

Entitlement to an initial compensable evaluation for 
onychomycosis is denied.

Entitlement to an initial compensable evaluation for 
allergies with periodic sinusitis and residuals of macular 
lesions secondary to anti-allergy subcutaneous injuections is 
denied.

Entitlement to an initial compensable evaluation for status 
post inguinal hernia repair with a residual scar is denied.

An initial compensable evaluation for status post umbilical 
hernia repair with a residual scar and status post abdominal 
infection with a residual scar from surgical drain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


